NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 05a0514n.06
                                    Filed: June 17, 2005

                                                  No. 02-6434

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

HEATHER CHANDLER,                                         )
                                                          )
         Plaintiff - Appellant,                           )
                                                          )    ON APPEAL FROM THE UNITED
v.                                                        )    STATES DISTRICT COURT FOR THE
                                                          )    EASTERN DISTRICT OF TENNESSEE
SPECIALTY TIRES OF AMERICA                                )    AT GREENEVILLE
(TENNESSEE), INC.,                                        )
                                                          )
         Defendant - Appellee.                            )    OPINION
                                                          )


________________________________________________________________________


Before: NORRIS and COLE, Circuit Judges; and ECONOMUS, District Judge.*



Economus, District Judge

         This is an appeal in a wrongful discharge case arising under the Tennessee Handicap

Act (“THA”), Tenn. Code Ann. § 8-50-103 (2004). Plaintiff Heather Chandler (“Chandler”)

appeals 1) the district court’s dismissal of her THA action on summary judgment, and 2) the




         *
           The Honorable Peter C. Economus, United States District Judge for the Northern District of Ohio, sitting by
designation.
district court’s failure to grant her partial motion for summary judgment. For the reasons

stated below, we REVERSE the judgment of the district court.



                                              I.

       In December 1998, Chandler filed a complaint alleging wrongful termination of

employment in violation of the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et.

seq., and the THA. On August 2, 1999, defendant Specialty Tires of America (“Specialty”)

filed a motion to dismiss or, in the alternative, for partial summary judgment as to Chandler’s

THA claim. The district court granted the motion to dismiss on January 7, 2002.

       On February 18, 2002, a Tennessee jury found in favor of Chandler on her FMLA

claim. Specialty appealed the jury verdict rendered for Chandler and Chandler appealed the

district court’s dismissal of her THA claim. This court upheld the jury verdict and reinstated

the THA claim, holding that a genuine issue of material fact precluded summary judgment

on the latter and “remand[ing] to the district court for trial on the THA claim.” Chandler v.

Specialty Tires of Am. (Tenn.), Inc., 283 F.3d 818, 824 (6th Cir. 2002) (“Chandler I”).

       Upon remand, Specialty and Chandler both filed motions for summary judgment in

the district court. The court granted Specialty’s motion for summary judgment, denied

Chandler’s motion for partial summary judgment, and subsequently denied Chandler’s

motion for reconsideration. This timely appeal followed.



                                              II.

                                              2
      In our opinion in Chandler I, we summarized the underlying facts of this case as

follows:

      Chandler was terminated from her job as a personnel assistant on May 22,
      1998, while convalescing after a suicide attempt. Five days prior to her
      discharge, on Sunday, May 17, Chandler awoke, dressed her daughter, and
      attended church with her mother and stepfather. Following lunch at her
      parents’ home, Chandler left her daughter with her parents, crossed the street
      to her own residence, and took an overdose of pills.

      At nine o’clock that evening, Chandler’s parents entered her unlocked house
      and found her lying semi-conscious on the bed. They rushed her to the
      emergency room where she was placed in intensive care. The next day she was
      transferred to Woodridge Hospital, where she was treated by Dr. Lee Ellen
      Naramore, a psychiatrist. During the week she was at Woodridge, Chandler
      kept in close contact with the plant manager, Joe McNeer. She told McNeer
      what had happened and that she needed time off for medical treatment;
      McNeer agreed to place her on paid leave. Nobody at Specialty indicated to
      Chandler that her job was in jeopardy. By the end of the week, she felt better
      and was planning to return to work the following Tuesday.

      Robert Beck, personnel manager for Specialty and Chandler’s immediate
      supervisor, learned of Chandler’s intentional overdose on Tuesday, May 19.
      Believing that such behavior demonstrated a lack of responsibility, Beck
      concluded that he could no longer trust Chandler to handle the duties of her
      position and decided to terminate her employment. Beck testified that he had
      no knowledge of any diagnosis of illness, but based his decision entirely on
      what he characterized as Chandler’s irresponsible act of taking an overdose of
      pills. He did admit, however, to knowing that she had been granted medical
      leave.

      Beck drafted a termination letter on May 20, 1998. Chandler’s ex-husband,
      Johnny Peterson, received the letter from McNeer on May 22, but did not
      deliver it to her until the 24th. On May 26, Chandler went to the office to get
      her possessions; while there, she had a tense conversation with Beck. Chandler
      requested that she be returned to her former position or given a similar
      position, but Beck refused.




                                            3
Chandler I, 283 F.3d at 821-22 (footnotes and citations omitted).




                                              III.

       A.     District Court Compliance with Order of Remand

       As a preliminary matter, we must determine whether the district court failed to comply

with this court’s prior order of remand by allowing Specialty to move for summary judgment

on the THA claim. In Chandler I, after reversing the district court and ruling that the THA

protected workers such as Chandler, this Court continued:


       Furthermore, we find that there is a genuine issue of material fact whether
       Beck fired Chandler because he regarded her as disabled. The undisputed
       evidence in the record is that Beck lost confidence in Chandler only after he
       discovered that she had taken an overdose of pills in a suicide attempt. His
       stated reason was that he thought her act of intentionally overdosing was
       irresponsible. Specialty has offered no evidence of a legitimate non-
       discriminatory reason for the termination other than to emphasize that Beck
       considered only her act of overdosing and not her mental condition. This
       unsupported explanation is not sufficient to overcome Chandler’s evidence.
       Therefore, the case shall be remanded to the district court for trial on the THA
       claim.


Chandler I, 283 F.3d at 824 (citation omitted). The mandate of our opinion provided as

follows: “[W]e REVERSE the district court’s grant of summary judgment for Defendant and

REMAND the THA claim to the district court for proceedings consistent with this opinion.”

Id. at 827. Chandler argues that this language directed the district court to hold a trial on her

THA claim without allowing Specialty to file a second motion for summary judgment.


                                               4
       “The customary procedure on remand creates a duty on the part of lower courts, which

obtain jurisdiction after receiving the mandate of an appellate court, to obey the terms of the

mandate and to carry it into effect.” Fort Gratiot Sanitary Landfill, Inc. v. Michigan Dep’t

of Natural Res., 71 F.3d 1197, 1202 (6th Cir. 1995) (citing 1B James W. Moore & Jo D.

Lucas, Moore’s Federal Practice ¶ 0.404[10] (2d ed.1993)). When a lower court is directed

to proceed “consistent with [an appellate court’s] opinion,” then that entire opinion is

incorporated into the mandate. Id. at 1201; see also Jones v. Lewis, 957 F.2d 260, 262 (6th

Cir. 1992) (citing Bankers Trust Co. v. Bethlehem Steel Corp., 761 F.2d 943, 949-50 (3d Cir.

1985). “Lower courts must then determine the scope of an appellate mandate, and in so doing

they may consider majority and dissenting opinions, as well as issues not decided expressly

or impliedly by the Court.” Fort Gratiot, 71 F.3d at 1202.

       Nonetheless, although a trial court is bound to “proceed in accordance with the

mandate and law of the case as established by the appellate court,” Hanover Ins. Co. v. Am.

Eng’g Co., 105 F.3d 306, 312 (6th Cir 1997) (quoting Petition of U.S. Steel Corp., 479 F.2d
489, 493 (6th Cir. 1973)), an appellate court’s decision reversing summary judgment on one

issue does not preclude the district court, on remand, from granting summary judgment on

other claims or issues not previously before the court of appeals. See Linton v. United Parcel

Serv., 15 F.3d 1365, 1369 (6th Cir. 1994); Jones, 957 F.2d at 262-63.

       In Chandler I, we directed our THA analysis towards determining whether the THA

applied to the discriminatory termination of an employee in Chandler’s situation. This is


                                              5
substantively distinct from the district court’s subsequent determination that Chandler could

not establish a prima facie case of disability discrimination pursuant to the THA, an issue

that we had not addressed. This issue of prima facie liability was never briefed before the

district court, and was not reviewed by this Court in Chandler I. Accordingly, the district

court appropriately allowed Specialty to move for summary judgment on this issue. See

Linton, 15 F.3d at 1369 (holding that the district court had not erred on remand by granting

summary judgment on a separate issue than that which the appellate court had deemed

inappropriate for summary judgment); Jones, 957 F.2d at 262-63.




       B.     The Tennessee Handicap Act

       The THA, codified at Tenn. Code Ann. § 8-50-103, states in part as follows:

       There shall be no discrimination in the hiring, firing and other terms and
       conditions of employment of the state of Tennessee or any department, agency,
       institution or political subdivision of the state, or of any private employer,
       against any applicant for employment based solely upon any physical, mental
       or visual handicap of the applicant, unless such handicap to some degree
       prevents the applicant from performing the duties required by the employment
       sought or impairs the performance of the work involved.

Tenn. Code Ann. § 8-50-103(a). Accordingly, a plaintiff alleging discrimination under the

THA must show that he or she (1) is qualified for the position; (2) is disabled within the

meaning of the THA; and (3) suffered an adverse employment action because of that

disability. Barnes v. Goodyear Tire and Rubber Co., 48 S.W.3d 698, 705 (Tenn. 2000).




                                             6
       The Supreme Court of Tennessee has noted that the THA was enacted to prohibit

discrimination in a manner consistent with federal civil rights law, and has advised

Tennessee courts to “look to federal law for guidance in enforcing [Tennessee’s] anti-

discrimination laws.” Id. Therefore, we may refer to cases that interpret the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA”), and the Rehabilitation Act of

1973, 29 U.S.C. § 791, for purposes of interpreting the provisions of the THA. Finally,

“[t]he THA embodies the definitions and remedies provided by the Tennessee Human Rights

Act (“THRA”).” Barnes, 48 S.W.3d at 705.

                1.   Is Chandler Qualified within the Meaning of the THA?

       An individual may be deemed qualified if the individual can perform, with reasonable

accommodation, the essential functions of the position in question. Id. at 705 (citing 42

U.S.C. § 12111(8)). As Specialty appears to have conceded that Chandler is a qualified

employee within the meaning of the THA, our focus shifts to whether Chandler suffered from

a disability.

                2.   Is Chandler Disabled within the Meaning of the THA?

       In order to prevail, Chandler must demonstrate that she suffered from a physical or

mental impairment that limited one or more major life activities, or that she was perceived

or regarded as having such an impairment. Tenn. Code Ann. § 4-21-102(9)(A); Forbes v.

Wilson County Emergency Dist., 966 S.W.2d 417, 420 (Tenn. 1998). The relevant inquiry

in this case is whether Specialty regarded Chandler as being impaired. “While the


                                             7
impairment may not have substantially limited a major life activity, the plaintiff may be

regarded as disabled if the defendant treated [her] as if [her] impairment substantially limited

a major life activity.” Barnes, 48 S.W.3d at 706 (citing Sutton v. United Airlines, 527 U.S.
471 (1999)). Chandler may satisfy the statutory definition if Specialty mistakenly believed

that she had an impairment that substantially limited one or more major life functions, or if

Specialty mistakenly believed that an actual non-limiting impairment substantially limited

one or more major life functions. Sutton, 527 U.S. at 489. In any event, the employer must

“entertain misperceptions about the individual,” which “often result from stereotypic

assumptions not truly indicative of . . . individual ability.” Id. This reflects Congressional

recognition that “society’s accumulated myths and fears about disability and disease are as

handicapping as are the physical limitations that flow from actual impairment.” Id. at 489-90

(citing 29 C.F.R. pt. 1630, App. § 1630.2(l)).

       Here, Chandler contends that she was perceived as suffering from a mental

impairment - depression - of which her attempted suicide was a symptom. She further

suggests that this impairment would “substantially limit” her in the major life functions of

caring for one’s self, making reasonable decisions, and exercising sound thought and

judgment. In Peters v. Baldwin Union Free School Dist., 320 F.3d 164 (2d Cir. 2003), the

Second Circuit essentially adopted this argument, holding that “[a] mental illness that impels

one to suicide can be viewed as a paradigmatic instance of inability to care for oneself” and




                                               8
concluding that it “therefore constitutes a protected disability” under the Rehabilitation Act.

Id. at 168.

       The district court rejected Chandler’s contention, citing Maddox v. Univ. of Tenn.,

62 F.3d 843 (6th Cir. 1995), for the proposition that an employer is “free to discharge an

employee for conduct which he considers irresponsible as long as this legitimate (albeit

heartless), non-discriminatory reason is the true reason and not a pretext for discrimination

against an individual with a disability.” In Maddox, this Court held that summary judgment

was appropriate when the plaintiff, an assistant football coach who was fired after being

arrested and charged with drunk driving and public intoxication, could not “establish the

existence of a genuine issue of material fact with respect to whether he had been fired by

reason of his status as an alcoholic rather than by reason of his criminal misconduct.”

Maddox, 62 F.3d at 845. Significantly, this Court distinguished between “discharging

someone for unacceptable misconduct and discharging someone because of the disability,”

allowing that only the latter violates anti-discrimination statutes. Id. at 847. Applying this

precedent to the facts before us, Specialty argues, and the district court found, that Beck fired

Chandler because of her “unacceptable conduct” - to wit, her attempted suicide - rather than

because of any perceived disability.

       In light of the record in this case, we hold that the district court erred in determining

on summary judgment that Chandler was not fired by reason of her perceived status as a

person suffering from depression. Beck stated at deposition that his decision to terminate


                                               9
Chandler stemmed from his belief that she could not perform any of her duties as Personnel

Assistant, could not make “reasonable decisions . . . handle personnel files, pay, confidential

information,” was incapable of performing any of the 200 other manufacturing,

administrative and clerical positions within the company, and because he could no longer

trust her. In light of this laundry list of routine tasks that Beck believed Chandler could no

longer handle, a jury could reasonably find that Beck believed her attempted suicide to be

demonstrative of an inability to care for herself and, consequently, to perform the duties of

her job. Peters, 320 F.3d at 168. The fact that Specialty did not use the words “mental

illness” in describing the company’s rationale for Chandler’s termination does not lead to the

conclusion that the company did not intuit some sort of perceived handicap from her

attempted suicide. Rather, Beck clearly formed stereotypical assumptions about Chandler’s

ability to take care of herself and to perform her job on the basis of that suicide attempt. To

embrace Specialty’s position would require us to ignore the Supreme Court’s admonishment

that employers should pass judgment based upon an employee’s “actual capacity” rather than

upon a veil of “myths, fears, and stereotypes.” Sutton, 527 U.S. at 489-90. Thus, we

conclude that a reasonable jury could find that Specialty perceived Chandler as suffering

from an impairment that limited one or more major life functions. Id. at 489.

              3.     Was Chandler Fired on the Basis of her Disability?

       There is no dispute that Specialty dismissed Chandler because her immediate

supervisor lost confidence in her ability to effectively perform her job based solely on the


                                              10
fact that Chandler attempted to commit suicide. The central question is thus whether

Specialty’s termination of Chandler on this basis is sufficient to establish a prima facie case

of disability discrimination pursuant to the THA. We conclude that it is.

       For a claimant attempting to satisfy this prima facie element, there are “two

evidentiary methods” that can be relied upon: “A claimant may either use the direct method

or the indirect method.” Barnes, 48 S.W.3d at 708 (citing Matthews v. Commonwealth

Edison Co., 941 F. Supp. 721, 724 (N.D. Ill. 1996)). Under the direct method, a claimant

relies on evidence that requires no inference or presumption to prove the existence of a fact.

Id. If the evidence requires the jury to infer some further fact, it is not direct evidence.

Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078, 1081 (6th Cir. 1994). Once direct

evidence of intentional discrimination is shown, the burden shifts to the employer to proffer

a non-discriminatory reason for the employer’s action. Barnes, 48 S.W.3d at 708; see also

Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1184 (6th Cir. 1996) (eliminating the need

for further burden shifting where direct evidence is available).

        In contrast, the indirect method “employs the burden-shifting analysis developed in

Texas Dep’t of Comm. Affairs v. Burdine, 450 U.S. 248 (1981).” Barnes, 48 S.W.3d at 708

(citations omitted). Under this method, once the claimant satisfies the prima facie elements

through indirect evidence of discrimination, and the employer articulates a non-

discriminatory reason for its action, the claimant must demonstrate that the proffered reason

is actually a pretext for illegal discrimination. Id.


                                               11
       Although Chandler vehemently asserts that direct evidence supports her claim that her

termination stemmed from a protected disability, we disagree. At no point did Beck, the

supervisor who terminated Chandler, make any reference to a disability, or even admit to

having any knowledge that Chandler was being treated for depression. Rather, Beck testified

that he terminated Chandler because he felt her suicide to be “an irresponsible act” that

caused him to “[lose] confidence in her ability to perform her duties.” Although Chandler

asserts that “the only rational conclusion which can be drawn from Beck’s testimony is he

perceived Chandler to be impaired due to her suicide attempt,” implying that the act of

suicide and the underlying disability are “inextricably interwoven,” this is a clear example

of the type of evidence that requires an inference to establish a fact. The jury, to conclude

that Chandler had been fired on the basis of her disability, would have to infer from Beck’s

statements that he knew her suicide to be a symptom of a disability and believed that

disability to limit her capacity to perform her duties. While Chandler argues that this

conclusion is so obvious as to be the only “rational conclusion” that can be taken from

Beck’s statement, it is nonetheless a conclusion that must be reached by inference.1




       1
          Chandler’s argument boils down to her belief that the word “suicide” in Beck’s testimony
is merely a proxy for discriminatory concepts such as “depression” or “mental disability.” She
arrives at this conclusion by way of “undisputed medical proof” in the form of testimony given by
Dr. Lee Ellen Naramore, the psychiatrist who treated Chandler, to the effect that “[t]he suicide
attempt was one of the symptoms of depression, just like chest pain is a symptom of a heart attack.
It’s one of those things that you use to make the diagnosis.” However, the very fact that Dr.
Naramore’s testimony is an essential step in linking Chandler’s suicide to her depression
demonstrates why Beck’s statements constitute indirect evidence.

                                                12
Therefore, we utilize the indirect evidence framework in evaluating whether Specialty

terminated Chandler on the basis of a perceived disability.

       The district court’s order and Specialty’s argument on appeal again focus on our prior

ruling in Maddox. According to Specialty, Chandler’s claim that her termination, based

solely on her attempted suicide, constituted disability discrimination is inconsistent with

Maddox’s distinction between “discharging someone for unacceptable misconduct and

discharging someone because of the disability.” Maddox, 62 F.3d at 847. Specialty further

argues that Chandler’s situation is “not legally distinguishable” from that of Maddox in that

both “engaged in unlawful off-duty conduct” that formed the basis of a supervisor’s decision

to terminate the employee.2

       In Brohm v. JH Props., Inc., 149 F.3d 517, 521 (6th Cir. 1997), we contrasted Maddox

and the Second Circuit’s holding in Teahan v. Metro-North Commuter R.R. Co., 951 F.2d
511 (2d Cir. 1991). In Teahan, a district court ruled that an alcoholic employee who had

been fired because of excessive absenteeism caused by his alcoholism had been terminated

because of his conduct, not because of his disability. The Second Circuit reversed, holding

that termination based on a factor closely related to a disability constitutes discrimination

based solely on the disability. Teahan, 951 F.2d at 516. The Second Circuit analogized the

case to that of a hypothetical employee with a limp that caused him to make a “thump” noise



       2
        The basis for Specialty’s assertion that Chandler’s attempted suicide was “unlawful” is the
company’s belief that one of the drugs Chandler consumed was from a prescription bottle containing
medication not prescribed for her.

                                                13
when walking, stating that the limping individual’s employer could not escape liability by

articulating that he was fired because of the noisy “thump,” rather than the limp. Id. at 516-

17. Significantly, the court noted that a different result might ensue if the “thump” somehow

rendered the employee unqualified for the position. Id. at 517.

       In Brohm, we affirmed a district court’s grant of summary judgment in favor of an

employer that had fired a physician due to reports that he had fallen asleep during surgical

procedures while administering anesthetics. Although the physician argued that he suffered

from sleep apnea and that his termination stemmed primarily from his disability, we

reiterated that an employer may fire a person for his conduct even if the conduct is related

to that employee’s disability:

       Brohm’s conduct of sleeping while administering anesthetics severely
       diminished his ability to perform his job. Unlike the hypothetical limping
       employee [in Teahan], no reasonable inference may be made from the record
       in the present case that the hospital unfairly presumed that Brohm’s disability
       would render him unqualified. Rather, the hospital had direct evidence that
       Brohm had been sleeping on the job, conduct which rendered him unqualified
       to perform his duties as an anesthesiologist.


Brohm, 149 F.3d at 521. Further stressing the distinction between disability-related conduct

which affects an employee’s job performance and that which would not, we noted that

“Teahan’s reasoning might be appropriate in a case where an employee with a disability is

discharged for conduct unrelated to his job responsibilities . . .”. Id. Thus, while our holding

in Maddox is premised upon the reasonable conclusion that a disabled employee should not

be allowed to violate workplace or societal rules any more than a non-disabled employee, our


                                              14
ruling in Brohm allows for a finding of discrimination where an employer “unfairly

presume[s],” based on disability-related conduct, that the disability renders an employee

unqualified for his job. Id. Indeed, most of the cases that seemingly support Specialty’s

position involve the situation where an employer fired an allegedly disabled employee for

violating a rule of conduct, whether work-related or societal, that impacted the employee’s

job performance. See, e.g., Williams v. Widnall, 79 F.3d 1003, 1007 (10th Cir. 1996)

(holding that the Rehabilitation Act did not prohibit an employer from firing an employee

for egregious conduct affecting the employee’s “standard of performance,” even where such

conduct resulted from a disability); Collings v. Longview Fibre Co., 63 F.3d 828, 833 (9th

Cir. 1995) (affirming discharge of employees for drug-related misconduct at the workplace);

Despears v. Milwaukee County, 63 F.3d 635, 637 (7th Cir.1995) (affirming alcoholic

plaintiff’s demotion because he lost his driver’s license as a result of driving drunk); Siefken

v. Village of Arlington Heights, 65 F.3d 664 (7th Cir. 1995) (upholding summary judgment

for an employer that fired a police officer for a failure to control his diabetes that caused the

officer to carelessly drive his squad car at high speeds in residential areas).

       Where Specialty’s argument runs awry, therefore, is in its assumption that Maddox

allows for the termination of a disabled employee for any disability-related misconduct, even

if the conduct is not “unacceptable” or related to work performance. No court has held, and

Maddox and Brohm cannot be said to have concluded, that an employer may rightfully fire

an employee for disability-related conduct that is not related to work performance and does



                                               15
not violate some work-place or societal rule. Rather, an employer should “tolerate eccentric

or unusual conduct caused by the employee’s mental disability, so long as the employee can

satisfactorily perform the essential functions of his job.” Den Hartog v. Wasatch Acad., 129
F.3d 1076, 1088 (10th Cir. 1997) (citing EEOC Enforcement Guidance: Psychiatric

Disabilities and the Americans With Disabilities Act, 2 EEOC Compl. Man. (BNA), filed

after Section 902, at 28 ¶ 30 (Mar. 25, 1997) (stating by way of example that an employer

must make an exception to a general policy requiring employees to be neat and courteous in

order to accommodate a mentally disabled employee whose job does not involve interaction

with customers or co-workers)). We thus read Maddox and Brohm to permit a finding of

discrimination where an employee suffering from a disability, actual or perceived, attempts

suicide while outside of the workplace, and is then terminated on the basis of that conduct.

Brohm, 149 F.3d at 521; Maddox, 62 F.3d at 848; Peters, 320 F.3d at 168.

       It is significant to note that, prior to her suicide attempt, Chandler was a model

employee who consistently performed her job duties in a satisfactory manner. Her treating

physician, Dr. Naramore, testified that Chandler’s suicide would not have prevented her from

returning to her job and performing her duties to her usual level of competence. Thus, a jury

could find that Chandler’s suicide attempt did not limit her ability to perform those duties or

render her unqualified for her job. Rather, Specialty, vis a vis Beck, apparently adopted the

unsupported, stereotypical assumption that a person who would commit suicide is someone

who cannot take care of themselves, make reasonable decisions, or handle their basic job



                                              16
responsibilities. This is precisely the type of “stereotypic assumption[] not truly indicative

of . . . individual ability” decried by the United States Supreme Court and the THA. See

Sutton, 527 U.S. at 489. Accordingly, the district court erred in distinguishing between

Chandler’s conduct - the attempted suicide attempt - and the possibility that Specialty

perceived her to have a disability.

              4.     Is Specialty’s Stated Reason for Terminating Chandler a Pretext

                     for Unlawful Discrimination?

       Under the THA, once a plaintiff has established a prima facie case of disability

discrimination, the burden then shifts to the employer to articulate a legitimate justification

for its employment decision. Barnes, S.W.3d at 709. The plaintiff then must demonstrate

that the employer’s stated reason for its decision was actually a pretext for unlawful

discrimination. Id. Specialty argues that, even if Chandler can succeed in establishing a

prima facie case of discrimination under the THA, she cannot rebut Specialty’s legitimate

explanation for firing her; to wit, that the company lost confidence in her ability to perform

her job duties as a result of her attempted suicide.

       Chandler does not question Specialty’s explanation that the company terminated

Chandler because her supervisor lost confidence in her ability to perform her job duties, but

argues that this is simply a regurgitation of the argument raised by Specialty in opposition

to each element of Chandler’s prima facie case. Specialty continues to cite Chandler’s

perceived disability-related conduct as the basis for its decision to terminate her despite our


                                              17
conclusion, supra, that the assumptions formed by Specialty about Chandler’s ability to

perform her job duties following her suicide attempt could be perceived by a jury to be

“stereotypic assumptions not truly indicative of . . . individual ability.” Sutton, 527 U.S. at

489. Specialty’s position is akin to the hypothetical employer in Teahan attempting to justify

terminating the limping employee by asserting that the employee was fired because of the

noisy “thump.” Teahan, 951 F.2d at 516. In other words, where an employee satisfies the

elements of her prima facie case by demonstrating that her employer has formed inaccurate

stereotypic assumptions based on her disability-related conduct, it would defy logic to allow

the employer to escape liability by citing those same assumptions as a legitimate justification

for the termination.

        Moreover, Chandler has provided evidence to rebut Specialty’s proffered reason for

her termination. In response to Specialty’s statement that Chandler was no longer qualified

for her position, Chandler has offered an affidavit from her treating physician declaring that

“I do not believe the . . . attempted suicide . . . would in any way inhibit [Chandler’s] ability

to perform her job duties as a Personnel Assistant . . .”. Dr. Naramore reiterated this point

at trial:

              Q:       When Ms. Chandler was discharged in May of 1998 from Woodridge
                       by you, were there any medical or psychological reasons which would
                       have prevented her from returning to her old job?
              A:       Not at that time.
              Q:       Were there any medical or psychological reasons that would have
                       prevented her from making reasonable decisions?
              A:       No.

                                               18
              Q:     What about rational decisions?
              A:     No.
              Q:     What about maintaining confidences?
              A:     No.
              Q:     What about maintaining trust?
              A:     No.
              Q:     Any problems with communication?
              A:     None at all.
              Q:     Any problems with writing skills?
              A:     None.


       Additionally, one of Specialty’s managers, Joe McNeer, stated at deposition that

Chandler had always performed her job duties at a very high level and had complied with all

applicable company policies when she needed to take time off following her suicide attempt.

Finally, Beck himself indicated that nothing in Chandler’s past performance, other than the

attempted suicide, had ever given him any reason to doubt her ability to maintain

confidences, handle payroll and other documents, and make reasonable decisions.

       No one at Specialty has ever provided any evidence that the suicide attempt had any

actual demonstrable effect on Chandler’s ability to satisfy the requirements of her job upon

her return to work, nor has Specialty given any other legitimate reason for terminating her.

Perceptions of disability resulting from Chandler’s attempted suicide were thus the clear

reason behind her termination. Accordingly, we find that no reasonable jury could conclude

anything other than that Specialty terminated Chandler specifically on the basis of




                                            19
stereotypical assumptions about the disability it perceived her to have. Chandler is thus

entitled to summary judgment on her THA claim.

                                            IV.

      For the foregoing reasons, the judgment of the district court both granting summary

judgment in favor of Specialty on Chandler’s THA claim and denying Chandler’s motion for

summary judgment on that claim is REVERSED and this matter is REMANDED for further

proceedings consistent with this opinion.




                                            20